In a proceeding pursuant to Family Court Act article 6 and Domestic Relations Law § 72 for grandparent visitation, the paternal grandmother appeals from an order of the Family Court, Orange County (McGuirk, J.), entered October 28, 1999, which, after a hearing, denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
While grandparents have no absolute or automatic right to visitation in New York State, Domestic Relations Law § 72 provides them with a right to apply for such visitation under circumstances “which equity would see fit to intervene.” Whether such visitation should be granted lies in the court’s discretion and must be determined in light of what is in the best interest of the child (see Lo Presti v Lo Presti, 40 NY2d 522 [1976]; Matter of Jessica R., 163 AD2d 553 [1990]).
Contrary to the petitioner’s argument, there is sufficient evidence in the record to support the Family Court’s determination that such visitation would not be in the child’s best interest (see Matter of Emanuel S. v Joseph E., 78 NY2d 178 [1991]). Florio, J.P., H. Miller, Adams and Mastro, JJ., concur.